TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00584-CV




                             In re Mark Joseph Watson©, ens legis




                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for judicial notice is also denied.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: November 18, 2021